IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


TIFFANY MCCALL,                              : No. 145 MAL 2022
                                             :
                   Petitioner                :
                                             : Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
             v.                              :
                                             :
                                             :
STRENGTH OF NATURE, LLC AND                  :
STRENGTH OF NATURE COMPANY,                  :
                                             :
                   Respondents               :


                                     ORDER



PER CURIAM

     AND NOW, this 11th day of October, 2022, the Petition for Allowance of Appeal is

DENIED.